              Case 3:20-cv-00138-WGC Document 27 Filed 08/24/20 Page 1 of 2




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 MARCELO ILLARMO, MABN 670079
   Special Assistant United States Attorney
 4
   160 Spear Street, Suite 800
 5 San Francisco, California 94105
   Telephone: (415) 977-8944
 6 Facsimile: (415) 744-0134
   E-Mail: marcelo.illarmo@ssa.gov
 7
   Attorneys for Defendant
 8
                                UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     EVA COKER,                                     )
11                                                  )
            Plaintiff,                              )
12                                                  )   Case No.: 3:20-cv-00138-WGC
                    v.                              )
13                                                  )
14
     ANDREW SAUL,                                   )   ORDER GRANTING
     Commissioner of Social Security,               )   UNOPPOSED MOTION FOR EXTENSION
                                                    )
15          Defendant.                              )   OF TIME TO REPOSND TO PLAINTIFF’S
                                                    )   MOTION TO REMAND (FIRST REQUEST)
16

17

18          Defendant Andrew Saul, Commissioner of Social Security (“Defendant”) respectfully

19 requests that the Court extend the time for Defendant to file his response to Plaintiff’s Motion to

20 Remand due on August 31, 2020 by 30 days, through and including September 30, 2020.

21          Defendant respectfully requests this additional time because Defendant’s counsel was

22 recently scheduled to undergo a medical procedure on August 31, 2020, and will need to take time
   prior to the procedure for Covid-19 testing. This unanticipated medical leave will impact counsel’s
23
   ability to brief this case by August 31, 2020. This request is made in good faith with no intention to
24
   unduly delay the proceedings.
25
            Counsel for Defendant conferred with Plaintiff’s counsel, who has no opposition to this
26
            Case 3:20-cv-00138-WGC Document 27 Filed 08/24/20 Page 2 of 2




 1 motion, on August 20, 2020.

 2

 3

 4         Dated: August 21, 2020

 5                                             Respectfully submitted

 6                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
 7
                                               /s/ Marcelo Illarmo
 8                                             MARCELO ILLARMO
                                               Special Assistant United States Attorney
 9

10
                                               IT IS SO ORDERED:
11
                                               _________________________________
12                                             UNITED STATES MAGISTRATE JUDGE
13
                                               DATED: August 24, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26


                                           2
